Case 3:21-cv-00545-REP Document 2 Filed 08/20/21 Page 1 of 1 PagelD# 22
JS 44 (Rev, 0421) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form. approved by the Judicial Conference of the United States in September 1974, ts required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NENT PAGE OF TEUIS FORM)

 

  

 

 

 

I. (a) PLAINTIFFS DEFENDANTS
Robert Castillo Publix Super Markets, Inc.
(b) County of Residence of First Listed Plaintiff Henrico, VA County of Residence of First Listed Defendant Florida
CENCEPT IN ULS. PLAINTIFEE CASES) ON CLS. PLAINTEEE CASES ONT Y)
NOTE: IN LAND CONDEMNATION CASES. USE THE LOCATION OF
THE TRACT OF LAND INVOLVED
(c) Attorneys (firm Name, Address, and felephone Number) Attomeys (if Known;
Martin A. Conn, Esq. / Moran Reeves & Conn, PC Jon A. Nichols, Esq. / Harman Claytor Corrigan & Wellman
1211 East Cary Street P.O. Box 70280
Richmond. VA 23219 / 804-421-6250 Richmond. VA 23255 / 804-747-5200
Il. BASIS OF JURISDICTION (Pjace an °V" i One Box Only) 111. CITIZENSHIP OF PRINCIPAL PARTIES (ace an °X" in One Rox for Plainuit
(hor Diversity Cases Only) and One Box for Defendant)
CL 1 U.S. Government C3 Federal Question PTF DEF PTF DEF
Plaintiff LS. Gavermnent Nota Party) Citizen of This State [x] l oO 1 Incorporated er Principal Place O 4 C 4
at Business In This State
C] 2 US, Government [x] 4 Diversity Citizen of Another State Cl 2 | 2 Incorporated a/ Principal Place C 5 [x] 5
Defendant dadicate Crizensiup of Parties in ftem Hl) of Business In Another State
Citizen or Subject of a CT] 3 Oo 3 Foreign Nation LJ « Cc] 6
Foreign Country

 

 

IV. NATURE OF SUIT (Mace an “N° 1 One Box Only)

 

 

 

  

Click here for: Nature of Suit Code Descriptions.

    

 

 

 

   

 

 

 

    
   

       
 

     

  

 

 

   

 

 

 

 

 

 

 

[22S CONTRACT 25: ir ee TORTS _ ORFEITURE/PENALTY | peTCY | OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY | _]625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane C] 365 Personal Injury - of Property 21 USC 88) 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Aurplane Product Product Liability | ]690 Other 28 USC 157 372%a))
140 Negotiable Instrument Liability CJ 367 Health Care! 7 “LECTUAL | 400 State Reapportionment
150 Recavery of Overpayment 320 Assault, Libel & Pharmaceutical ; | | 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
~ 152 Recovery of Defaulted Liability C] 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Druy Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizauions
CT] 153 Recovery of Overpayment Liability PERSONAL PROPERTY [_ S22 Pa ae = | $80 Defend Trade Secrets | 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (1S USC 1681 or 1692)
| 160 Stockholders’ Suits - 355 Motor Vehicle mo 371 Truth in Lending Act a 485 Telephone Consumer
[_] 190 Other Contract Product Liability L] 380 Other Personal | _]720 Labor/Management Y SOCIAL SECURITY __| Protecuion Act
195 Contract Product Liability x] 360 Other Personal Property Damage Relations 861 HLA (1395th) 490 Cable’Sat TV
196 Franchise Injury C] 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities‘ Commodities:
| 362 Personal Injury - Product Liability 751 Family and Medical 863 DINC/DIWW (403(2)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI | 890 Other Statutory Actions
“REAL PROPERTY CIVIL RIGHTS > _PRISONER PETIT ze 790 Other Labor Litigation [| 865 RSI (405(g)) ij 891 Agricultural Acts
10 Land Condemnation 440 Other Civil Rights Habeas Corpus: | _]791 Employee Retirement 893 Environmental Matters
220 Foreclosure 441 Voting z 463 Alien Detainee Income Security Act FEDERAL TAX SUITS | | 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate [| 870 Taxes (U.S, Plaintiff Act
240 Torts to Land 443 Housing’ Sentence or Detendant) 896 Arbitration
245 Ton Product Liability Accommodations Hi 530 General | 871 IRS—Third Party 899 Administrative Procedure
[_]290 All Other Real Property | 445 Amer. w/Disabilities - | | $35 Death Penalty Sle g eee 26 USC 7609 Act Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
|] 446 Amer. w/Disabilities -[__] 540 Mandamus & Other 465 Other Immigration |_| 930 Constitutionality of
Other $50 Civil Rights Actions State Statutes
| 448 Education $55 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an 0X" 1 One Box Oulys
| Original [x]? Removed from 3. Remanded from cl Reinstated or Cc 5 Transferred from CO 6 Multidistrict os Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which vou are filing (Do sot cite jurisdictional stauttes unless diversity)
28 U.S.C. §1446(d)

Brief description of cause

Personal injury from alleged trip and fall

VI. CAUSE OF ACTION

 

 

 

VIL REQUESTED IN (.] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YFS only if demanded in complaint
COMPLAINT: UNDER RULE 23. F R.Cv.P, $750,000.00 JURY DEMAND: [Ix]ves [No
VIN. RELATED CASE(S)
(See tastruchions):
IF ANY Mente UDGE DOCKET NUMBER

 

 

 

DATE SIGNATURE QPRATTORNEY OF RECORD
g/eelss

FOR OFFICE USE ONLY “

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
